Citation Nr: 0726516	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-07 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
to include the question of whether new and material evidence 
has been received to reopen a claim   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from October 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Board 
videoconference hearing in June 2007.  A transcript of that 
hearing has been associated with the claims folder.  

The issue of entitlement to service connection for an 
acquired psychiatric disability to include post-traumatic 
stress disorder (PTSD) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a nervous 
condition in a July 1974 decision.

2.  Evidence received since the July 1974 decision is not 
cumulative of evidence previously considered and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1974 Board decision is final.  38 U.S.C.A. § 
7103 (West 2002); 38 C.F.R. §20.1100 (2006).

2.  New and material evidence has been received since the 
July 1974 Board decision to reopen a claim for service 
connection for psychiatric disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted her original claim for service 
connection for a nervous condition in July 1973.  She 
appealed that decision to the Board and in July 1974 the 
Board promulgated a decision denying service connection.  
Decisions by the Board are final on the basis of the evidence 
then of record.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§20.1100 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's November 2004 rating decision 
made no mention of new and material evidence and denied the 
veteran's claim on the merits.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disability.  

The Board denied service connection for a nervous disorder in 
its 1974 decision because it determined the symptoms 
exhibited by the veteran in service were the result of her 
pregnancy rather than any chronic psychological condition.  
Evidence of record at the time of the rating decision 
consists of service medical records and other service 
records, the report of a November 1973 VA psychological 
examination, and private medical records from Botsford 
Hospital in Farmington Hills, Michigan and Sinai Hospital in 
Detroit, Michigan.  

Evidence received since the Board decision consists of VA 
outpatient records dated from January 2001 to August 2005 and 
several letters from the veteran's private psychotherapist, 
as well as the veteran's several written statements and 
testimony during the June 2007 Board videoconference hearing.  

The Board finds that the RO has received new and material 
evidence since the 1974 decision.  Specifically, the 
veteran's submitted an October 2004 opinion letter from the 
veteran's treating psychotherapist that relates a psychiatric 
diagnosis to the veteran's period of service.  Such evidence 
is new and material within the meaning of 38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disability to 
include PTSD is reopened.  


REMAND

As discussed above, the Board has reopened the claim for 
service connection for an acquired psychiatric disability to 
include post-traumatic stress disorder (PTSD).  The veteran 
alleges that her disorder first manifested while serving in 
the military.  Specifically, she asserts that the stress of 
working as a physician's assistant at the Naval Medical 
Center in Portsmouth, Virginia resulted in her suffering a 
psychological breakdown on September 5, 1963 that has 
afflicted her ever since.  

Here, service medical records reveal that the veteran was 
admitted to the emergency room at the Portsmouth Naval 
Hospital in September 1963 after complaints of being nervous 
and upset.  The record indicates that she was crying and 
upset with associated vomiting.  Although the veteran was 
pregnant at the time, the record explicitly stated that she 
had no particular fears over pregnancy possibilities.  The 
veteran was prescribed Thorazine 25 mg IM.  She was treated 
for nausea and chills in November 1963.  At the time of the 
veteran's November 1963 discharge examination, her 
psychiatric condition was indicated to be normal without any 
personality deviation.  

After separation from service, the veteran was treated for a 
duodenal bulb ulcer at Botsford Hospital in Farmington Hills, 
Michigan in November 1969.  The treating physician noted that 
the veteran had an anxiety problem.  In 1973, the veteran was 
admitted to the Sinai Hospital in Detroit, Michigan where she 
was diagnosed with an emotional disorder and noted to have 
had a history of anxiety and disturbing obsessions.  During 
the period from April 1994 to October 2004, the veteran 
attended the Center for Counseling & Diagnostics, Inc, in 
Naples, Florida for individual outpatient psychotherapy.  By 
letter dated October 2004, her psychotherapist, Dr. R. J. 
Landy, Ph.D., NCC, LMHC, stated that the veteran had been 
diagnosed with clinical depression, bipolar disorder, and 
PTSD and opined that these psychiatric conditions dated back 
to the variety of traumatic experiences that the veteran 
experienced while working in a medical setting during her 
military career.

The veteran was afforded a VA psychological examination in 
November 1973 in association with her July 1973 claim for 
service connection for a nervous condition and stomach 
ulcers.  The November 1973 examiner diagnosed the veteran 
with hysterical personality and a psychophysiologic disorder, 
but the RO denied her claim in a November 1973 rating 
decision because it felt the anxiety she experienced in 
service was related to her pregnancy.  More recently, the 
veteran has been receiving VA treatment for her disorders 
since 2001.  As recently as August 2005, she was diagnosed by 
the VA with mixed bipolar disorder and chronic mental 
illnesses.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Here, further 
development of medical evidence is necessary to clarify the 
nature and etiology of the veteran's current acquired 
psychological disorder.   

Accordingly, the case is REMANDED for the following action:

1. The RO should secure from the Bay Pines 
VA Healthcare System, P.O. Box 5005, Bay 
Pines, Florida  33744, all of the 
veteran's medical treatment records 
relating to her claim for service 
connection for an acquired psychiatric 
disorder dating from August 2005 to the 
present.

2. The RO should then arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the appropriate 
diagnosis or diagnoses for any current 
psychiatric disorder present.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for her claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.    

The examiner should conduct a complete 
examination and review of the claims 
folder, to include the veteran's service 
medical records, private psychiatric 
treatment records, and VA outpatient 
treatment records.  The examiner should 
specifically address the October 2004 
medical opinion of Dr. R. J. Landy, Ph.D., 
NCC, LMHC, which links the veteran's 
current psychological disorders to her 
period of active service.  Based on this 
information, the examiner is asked to 
provide the correct diagnosis for any 
psychiatric disorder or disorders present.  
After a diagnosis is made, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's psychiatric disorder was 
initially manifested during her period of 
service from October 1961 to December 1963 
or is otherwise related to such service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain his 
opinion.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, the report should so state.  

3.  After ensuring proper completion of 
the necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


